Citation Nr: 1814078	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for avascular necrosis, status post right hip arthroplasty (right hip disability), to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for left hip arthritis, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for high blood pressure (hypertension).

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to an increased evaluation for a left knee disability.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1980 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim of entitlement to service connection for PTSD has been recharacterized as one for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a November 2016 decision, the Board remanded the appeal for further development.  This development included the issuance of a statement of the case (SOC) for all issues on appeal, other than entitlement to service connection for a left hip disability.  The RO issued an SOC in March 2017, and the Veteran perfected his substantive appeal of these issues to the Board in May 2017 (via VA Form 9).  

The Veteran's representative has made repeated requests for copies of documents contained in the claims file.  He indicated that after the requested documents were received, he would require an additional 90 days to submit appellate argument.  Per a notice letter dated November 3, 2017, copies of the requested documents were sent to the representative.  VA did not explicitly acknowledge the request for a 90 day extension; however, at this point, there has been no correspondence received from the Veteran or the representative since November 3, 2017 and it has been well over 90 days since that date.  Therefore, the Board finds it reasonable to adjudicate the appeal.

The issues of entitlement to service connection for a right hip disability, left hip disability, and an acquired psychiatric disorder, as well as the claims of entitlement to an increased rating for a left knee disability and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for avascular necrosis, status post right hip arthroplasty was denied in a June 2003 rating decision on the basis that the condition was neither incurred in nor caused by service.  New and material evidence was not received within a year of notice of the decision.  The Veteran did not initiate an appeal of this decision and it became final.  

2.  Evidence received since the June 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for avascular necrosis, status post right hip arthroplasty.

3.  The Veteran's current migraine headaches were not incurred in, and are not otherwise related to, his active service.

4.  The Veteran's current hypertension was not incurred in, and is not otherwise related to, his active service.  The disease also did not manifest to a degree of 10 percent or more within a year of separation from active service.

5.  The Veteran's current obstructive sleep apnea was not incurred in, and is not otherwise related to, his active service.

6.  The Veteran does not have a current right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for avascular necrosis, status post right hip arthroplasty, have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for avascular necrosis, status post right hip arthroplasty was denied in a June 2003 rating decision on the basis that the condition was neither incurred in nor caused by service.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In correspondence received in November 2009, the Veteran asserted that his service-connected left knee disability had worsened and that it was causing him a lot of hip problems.  As this statement was not of record or considered in the last prior denial in June 2003, it is new.  As this statement raises a new theory of entitlement and provides favorable lay evidence to support that theory of entitlement, it is also material to the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence has been received.  The claim of entitlement to service connection for avascular necrosis, status post right hip arthroplasty, is reopened.  38 C.F.R. § 3.156(b).  To this limited extent, the appeal is granted.  The reopened claim requires additional development before it may be decided.  It will be further discussed in the REMAND portion of the decision below.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

Migraine Headaches 

The Veteran seeks service connection for migraine headaches.  For the reasons that follow, the Board finds that service connection is not warranted.

Medical records show the Veteran has current diagnoses of headaches and migraines.  See, e.g., private treatment records from Dr. C.W. (4/20/2012, 7/6/2012).

A review of the Veteran's service treatment records (STRs) shows he complained of headaches while recovering from left knee surgery in 1984.  See STRs (October -November 1984).  The Veteran's December 1984 separation examination did not show headaches on clinical evaluation; however, the Veteran did mark "yes" to frequent or severe headaches on the Report of Medical History completed in conjunction with that examination.

The record shows the Veteran was scheduled for a VA fee-basis examination in February 2013 to determine the nature and etiology of his headaches.  The Veteran failed to report to this examination.  The record does not show that he was incarcerated at this time or in in-patient treatment for a medical condition.  The record does not indicate that he was otherwise unable to attend this examination.  The Veteran has not provided good cause for his failure to attend the examination or requested that a new examination be scheduled.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

A review of the other medical evidence of record shows continued treatment for the condition but it provides no evidence linking the condition to the Veteran's active service.  Similarly, apart from the Veteran's generalized belief that this this disability is related to service, there is otherwise no lay evidence in support of a nexus either.

Accordingly, there is not a reasonable basis to conclude that the Veteran's current disability was incurred in or is otherwise related to service.  The Veteran has not raised any additional theories of entitlement to service connection and such theories have not been raised by the evidence of record.  There is no doubt to be resolved; service connection for migraine headaches is not warranted.

Hypertension

The Veteran seeks service connection for migraine headaches.  For the reasons that follow, the Board finds that service connection is not warranted.

VA treatment records show the Veteran has been diagnosed with- and treated for- hypertension throughout the claim period.

A review of the Veteran's STRs shows elevated diastolic blood pressure in June 1980 and elevated systolic and diastolic blood pressure in November 1982.  The June 1980 notation was in conjunction with seeking emergency treatment for abdominal cramping, and the November 1982 notation was in conjunction with seeking emergency treatment for physical injuries sustained playing football.  Blood pressure readings taken during the January 1979 enlistment examination were within normal limits.  Blood pressure readings were not taken during the December 1984 separation examination; however, the Veteran marked "no" to high or low blood pressure on the Report of Medical History completed in conjunction with the examination.  

The record shows the Veteran was scheduled for a VA fee-basis examination in February 2013 to determine the nature and etiology of his hypertension.  The Veteran failed to report to this examination.  The record does not show that he was incarcerated at this time or in in-patient treatment for a medical condition.  The record does not indicate that he was otherwise unable to attend this examination.  The Veteran has not provided good cause for his failure to attend the examination or requested that a new examination be scheduled.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

A review of the other medical evidence of record shows continued treatment for the condition but it provides no evidence linking the condition to the Veteran's active service.  Similarly, apart from the Veteran's generalized belief that this this disability is related to service, there is otherwise no lay evidence in support of a nexus either.  The Veteran has not asserted a continuity of symptomatology from service, and the evidence does not show that the disease manifest to a degree of 10 percent or more within a year of separation from service.  

Accordingly, there is not a reasonable basis to conclude that the Veteran's current disability was incurred in or is otherwise related to service.  Service connection is not warranted on a presumptive basis as a chronic disease or under a continuity of symptomatology framework.  38 C.F.R. §§ 3.303(b), 3.307(a)(3); 3.309(a).  The Veteran has not raised any additional theories of entitlement to service connection and such theories have not been raised by the evidence of record.  There is no doubt to be resolved; service connection for hypertension is not warranted.

Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  For the reasons that follow, the Board finds that service connection is not warranted.

VA treatment records show the Veteran has been diagnosed with- and treated for- obstructive sleep apnea throughout the claim period.  He is prescribed a CPAP machine; however, his use of the machine is inconsistent.

A review of the Veteran's STRs shows he complained of sleep problems while recovering from left knee surgery in 1984.  See STRs (October -November 1984).  The Veteran's December 1984 separation examination did not show sleep apnea or sleep problems on clinical evaluation, and the Veteran marked "no" to frequent trouble sleeping on the Report of Medical History completed in conjunction with that examination.

Neither the medical nor lay evidence indicates that the current disability may be related to the in-service notations of sleep problems.  As the evidence does not support the possibility of such a relation, VA does not have a duty to assist the Veteran in substantiating his claim by providing an examination.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Accordingly, there is not a reasonable basis to find that the Veteran's obstructive sleep apnea was incurred in or is otherwise related to his active service.  The Veteran has not raised any additional theories of entitlement to service connection and such theories have not been raised by the evidence of record.  There is no doubt to be resolved; service connection for obstructive sleep apnea is not warranted.

Right Knee Disability

The Veteran seeks service connection for a right knee disability.  For the reasons that follow, the Board finds that service connection is not warranted.

Entitlement to service connection for any disability requires proof of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or at any point during the pendency of the claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

A review of the Veteran's VA and private medical records fails to show a current right knee disability.  There are notations of right knee pain, see, e.g., VA treatment record (2/23/2017); however, pain, on its own, is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent the Veteran has asserted he has a right knee disability, see, e.g., VA treatment record (12/20/2011) (reporting that he has arthritis in his knees), the Board finds he is not competent to render a diagnosis himself because, while some symptoms may be readily observable, the diagnosis of an actual knee disability under the facts of this case would require medical training and expertise which he does not possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also recognizes that prior to the appeal period he had reported to his treating VA physician that he underwent a total right knee replacement in 2001.  See VA treatment record (7/22/2002).  It is unclear whether the Veteran erred in making this statement or whether the physician erred in recording it, but there was no total right knee replacement.  Around that time period he did undergo a total right hip replacement.

The record shows the Veteran was scheduled for a VA fee-basis examination in February 2013 to determine the nature and etiology of his right knee condition.  The Veteran failed to report to this examination.  The record does not show that he was incarcerated at this time or in in-patient treatment for a medical condition.  The record does not indicate that he was otherwise unable to attend this examination.  The Veteran has not provided good cause for his failure to attend the examination or requested that a new examination be scheduled.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

As discussed above, the evidence does not show that the Veteran has a current right knee disability.  In the absence of a current disability, there can be no valid claim.  38 U.S.C. § 1110; Brammer, 3 Vet. App. at 225.  Accordingly, service connection for a right knee disability is not warranted.  


ORDER

The claim of entitlement to service connection for avascular necrosis, status post right hip arthroplasty, is reopened; to this limited extent only, the appeal is granted.

Service connection for migraine headaches is denied.

Service connection for hypertension is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for a right knee disability is denied.


REMAND

I.  Service Connection Claims

Left Hip Disability

The Veteran seeks service connection for a left hip disability.  His primary contention is that this disability is secondary to his service-connected left knee disability.  To this end, the left hip was evaluated in a December 2010 VA examination and linkage opinions were provided in February 2011 and December 2016.  The medical opinions addressed the secondary theory of service connection the Veteran had raised.

Notwithstanding the Veteran's contentions, private medical records indicate that the Veteran's hip problems may be related to trauma incurred while playing football.  See, e.g., private treatment record, Dr. R.B. at Meridian Clinic (8/16/2013).  When viewed in connection with the fact that the Veteran's STRs showed he played football during service, this evidence creates an indication that the current disability may be related to his active service.  Accordingly, VA does have a duty to assist the Veteran in substantiating the claim by obtaining a medical opinion that considers a direct theory of entitlement.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  As noted below, the Board is scheduling a VA examination to determine the nature and etiology of the right hip disability; therefore, this disability may be evaluated during that examination as well.

Right Hip Disability 

The Veteran seeks service connection for a right hip disability.  A VA examination was scheduled to assess the nature and etiology of this disability in December 2011.  The examination was to be conducted by a private contractor.  The Veteran failed to report to the examination; however, in February 2012, he spoke with the RO via telephone, indicated that he was unable to make the prior appointment because he was in the Tuskegee VA's homeless program, and requested that the examination be rescheduled.  The Board also notes that from December 8, 2011 he was in in-patient treatment for substance abuse.  The examination was rescheduled for February 2013.  The Veteran failed to report to that examination as well.  The record does not show that he was incarcerated at that time or in in-patient treatment for a medical condition.  The record does not indicate that he was otherwise unable to attend the examination.  The Veteran has not provided good cause for his failure to attend the examination or requested that a new examination be scheduled.  

Ordinarily, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  In this instance, however, private medical records received by VA after the date of the February 2013 VA examination indicate that his hip problems may be related to trauma incurred while playing football.  See, e.g., private treatment record, Dr. R.B. at Meridian Clinic (8/16/2013).  When viewed in connection with the fact that the Veteran's STRs showed he played football during service, this evidence creates an indication that the current disability may be related to his active service.  Thus, this new evidence has raised a new theory of entitlement which was not previously considered; an opinion concerning direct service connection was also not requested on the prior VA examination requests.  VA does have a duty to assist the Veteran in substantiating the claim by obtaining a medical opinion that considers a direct theory of entitlement.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  Despite the fact that the Veteran has failed to report to prior examinations, given the particular facts of this case, the Board finds that he should be afforded one additional opportunity.  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his right hip disability.

Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  A review of the record shows he has current diagnoses of PTSD, bipolar disorder, depression, and multiple substance abuse disorders.  

With regard to the diagnosis of PTSD, this is shown in his VA treatment records and is based on a stressor of service as a combat medic in Grenada.  A review of the Veteran's personnel records shows that, while he was a medical specialist, he was not assigned to Grenada.  He has no combat service.  The Board finds that the objective evidence contained in his personnel records outweighs his lay statements to the contrary because it is expected that assignment or travel to a foreign country would be recorded therein.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds that the Veteran did not have combat service in Grenada and, therefore, the stressor upon which his VA diagnosis is predicated is not accurate.  The diagnosis itself is therefore not competent, and the evidence of record does not show a competent diagnosis of PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).

Notwithstanding the above findings, the Board notes the Veteran has reported to his treating VA physicians that he receives private mental health treatment from Dothan Psychiatric Services.  See, e.g., VA treatment record (3/3/2014).  Remand is required to obtain these private treatment records.  38 C.F.R. § 3.159(c)(1).

II.  Increased Rating

The Veteran seeks an increased evaluation for his left knee disability.  The appeal period is from November 25, 2008, one year prior to VA's receipt of the claim for increase.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The Veteran underwent a VA examination to determine the severity of his disability in December 2010.  The examination report shows the Veteran reported flare-ups of pain that he rated a 9 out of 10.  The examiner did not provide an opinion regarding additional limitation of motion due to functional loss, to include during flare-ups or on repeated use over time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The contemporaneous evidence of record also does not allow the Board to make a fully informed decision in that regard.  Accordingly, on remand, a retrospective medical opinion should be obtained.  Chotta v. Peake, 22 Vet.App. 80, 85 (2008).

The Veteran underwent a left total knee replacement on April 6, 2011.  This operation was the result of the progression of his service-connected disability.  The Board notes that under DC 5055 a 100 percent rating should be assigned for one year following implantation of the prosthesis and a minimum 30 percent rating will be assigned thereafter.  The RO has not addressed the Veteran's total knee replacement and will have an opportunity to do so on remand.

A VA examination is necessary to determine the current severity of the disability status post implantation of the prosthesis.  The Veteran was scheduled for a VA examination in December 2011 but he failed to report due to problems with homelessness.  The examination was subsequently rescheduled for February 2013 and he failed to report once more.  More recent VA treatment records show that his left knee continues to worsen.  See, e.g., VA treatment record (8/22/2016) (the knee hyperextends and is unstable; it has worsened in the last 6 months).  Accordingly, despite the fact that the Veteran failed to report to the prior VA examinations, the Board will request that an additional one be scheduled on remand to ascertain the current severity of his worsening condition.  38 C.F.R. § 3.327 (a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the Veteran also has a claim of entitlement to TDIU.  At the moment, the Veteran is only service-connected for a left knee disability; therefore, the claim for TDIU is necessarily predicated on the severity of that disability and they are considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the Board is remanding the claims for service connection as well as an increased rating for additional development, adjudication of the claim of entitlement to a TDIU is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and request that he identify and submit, or authorize VA to obtain, all non-VA treatment records related to his mental health problems.  This includes records from Dothan Psychiatric Services, as referred to during VA treatment in March 2014.  If any records are unavailable, the  claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's right and left hip disabilities.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.  

If the Veteran fails to report to the examination, a medical opinion should still be provided based on the evidence of record.

The examiner is asked to provide responses to the following for each of the right and left hip disabilities:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the hip disability was incurred in or is otherwise related to his active service, to include playing football during service?

(B)  Is it at least as likely as not that the hip disability was proximately caused or aggravated by the service-connected left knee disability?

The examiner should recognize that question (B) requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity prior to aggravation by the left knee disability.

To be clear, the examiner must provide separate responses to questions (A) and (B) for the right hip disability and left hip disability.  Each question should therefore be answered twice - once for each hip.

A complete rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.  

The knee joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.

The examiner is also asked to state whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible. 

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  To be clear, the Veteran should be asked to give a lay description of such characteristics, and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  
Retrospective Opinion:

If the Veteran fails to report to the examination, the following medical opinion should still be provided based on the evidence of record.

The examiner is asked to express a retrospective opinion concerning functional loss for the period from November 25, 2008 to April 6, 2011.  In providing this opinion, the examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  The examiner should also be aware that the Veteran did report experiencing flare-ups during the December 2010 VA examination.

The examiner will necessarily not be observing the Veteran during a flare-up or on repeated use over time in providing this retrospective opinion.  Nonetheless, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  To be clear, the Veteran should be asked to give a retrospective lay description of such characteristics, they should be recorded in the examination report, and the examiner should consider them in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.   

5.  Finally, readjudicate the appeal, to include consideration of whether the assignment of a total rating is warranted under DC 5055 for a left total knee replacement surgery that occurred on April 6, 2011.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


